United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-4012
                                     ___________

John Dee Steward,                       *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Lewis, Guard, Jackson County Jail;      * Western District of Missouri.
Hawkins, Correctional Officer; Stewart, *
Correctional Officer; James, Dr.; C.O., *      [UNPUBLISHED]
                                        *
      Appellees.                        *
                                   ___________

                           Submitted: April 12, 2001
                               Filed: April 26, 2001
                                   ___________

Before BYE, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       John Dee Steward appeals the district court’s1 grant of summary judgment to jail
personnel in his 42 U.S.C. § 1983 action. We grant Steward leave to appeal in forma
pauperis (IFP), assess the filing fee according to the provisions of the Prison Litigation
Reform Act (PLRA), and leave the collection details to the district court. After
carefully reviewing the record and Steward’s submission on appeal, we affirm, see 8th

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
Cir. R. 47A(a), but we modify the district court’s order to reflect that the disposition
will not count against Steward under the PLRA’s three-strike provision, see 28 U.S.C.
§ 1915(g) (prohibiting prisoner from proceeding IFP if he has three or more times in
past brought civil action that was dismissed because it was frivolous, malicious, or
failed to state claim).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-